Citation Nr: 0911130	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969 and from July 1971 to February 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).

The Board previously remanded this claim for further 
development in July 2007.


FINDINGS OF FACT

The Veteran's current low back disability was not present 
during, or within a year after service, and the currently 
claimed low back disability did not develop as a result of 
any incident during service.


CONCLUSION OF LAW

The current low back disability was not incurred in or 
aggravated by service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim were accomplished in a December 2003 letter 
to the Veteran, which was provided before the adjudication of 
his claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service, VA, and private treatment 
records have been obtained, as well as the Veteran's Social 
Security Administration folder.  The Veteran's request for a 
hearing has been honored and the Board does not have notice 
of any additional relevant evidence which is available but 
not of record.  Additionally, the AMC/RO has fully complied 
with the July 2007 Board remand.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim, and no further assistance to the Veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment record reflects two back 
injuries while in service.  The first occurred after a 
January 1968 fall from a ladder, and the second in November 
1972 when he was hit in the back with a fire extinguisher.  
The Veteran's service treatment record documents numerous 
back treatments after 1972, the final treatment being in 
February 1974 (the month the Veteran separated from service).  
After each treatment, the Veteran was diagnosed to have acute 
back sprain and released.  However, a hospital treatment 
record, dated in May 1973, documents the Veteran's admission 
to a military hospital and bed rest prescription for a 7 day 
period.  No medical diagnosis was given at this time, as the 
Veteran was released because he insisted that he was 
"comfortable and pain free."  In connection with another 
complaint of lower back pain, a January 1974 x-ray was taken 
of the Veteran's back (one month before the Veteran separated 
from service) and no abnormalities were present.  A February 
1974 medical separation statement indicates the veteran met 
retention standards.

After his separation from service in February 1974, the 
Veteran enlisted in the Army reserves.  A June 1976 reserve 
examination documented the Veteran's two injuries to his back 
on active duty, noted no abnormalities related to the 
Veteran's spine or musculoskeletal system, and found the 
Veteran medically qualified for promotion.  At a subsequent 
reserve examination in December 1983, the Veteran denied any 
recurrent back pain, and again no abnormalities related to 
his spine or musculoskeletal system were noted.  

An October 1976 private treatment record documents the 
Veteran's treatment for what was diagnosed as lumbar muscle 
strain, which occurred while he was working as a laborer.  
The Veteran was seen weekly for this condition until November 
1976, where the doctor noted the Veteran's full range of back 
motion.  A December 1978 neurological record indicates the 
Veteran again injured his back, while working and was 
admitted to the hospital for treatment.  After examining the 
Veteran's medical history and normal x-rays, the doctor 
indicated there was "no clear evidence of nerve root 
pressure, and no clear indication of an actual herniated 
lumbar intervertebral disc."  Following this injury, the 
Veteran was treated with physical therapy, and a February 
1979 treatment note indicated the Veteran's back was 
"better" and that the Veteran was able to return to work.  
An October 1982 statement from the Veteran's private doctor 
details the next round of back treatments sought by the 
Veteran from March 1982 to July 1982.  After this period, 
significant amount of time passed before the Veteran sough 
further treatment for his back again.  

In September 1989, the Veteran again injured his back, at 
this time the Veteran's VA physician diagnosed a disc 
disorder with lumbar myelitis.  As a result of this injury, 
the Veteran underwent a lumbar laminectomy, as confirmed by a 
November 1989 private operation report.  A November 1989 
private treatment record related to the Veteran's back 
surgery explicitly indicates that the Veteran injured his 
back "on the job on September 19, 1989, while pouring 
concrete."  A May 1991 private MRI taken as a follow up to 
the Veteran's 1989 surgery revealed minimal bulging disc at 
L4-5, and in June 1991 the Veteran underwent a second lumbar 
laminectomy.  Based on the Veteran's continued complaints of 
pain and abnormal MRI and x-ray results, the Veteran 
underwent a lumbar fusion at L4-5, as documented in an 
October 1994 private operation report.  Each of the private 
treatment records indicate the Veteran's current back 
disorder is related to his work injury and none attribute the 
injury to military service.  

In connection with a VA pension claim, the Veteran was 
provided a March 1996 VA examination.  At this time the 
examiner recorded the Veteran's account of his in service 
back injuries and treatments, the Veteran's post service back 
injuries and surgeries and conducted an appropriate physical 
examination, including an x-ray.  During this exam, the 
examiner noted the Veteran's September 1989 work related 
injury.  Based on this information, the examiner diagnosed a 
herniated intervertebral disc L4-L5 and L5-S1, solid fusion 
of L4-L5-S1, and contracture of left hamstring muscles and 
adhesions of the left sciatic nerve.  

The next documented treatment related to the Veteran's back 
was in June 2004.  The VA Physicians Assistant noted the 
Veteran's report of constant usage of a back brace, and 
complaints of chronic low back pain.  Physical examination of 
the Veteran revealed no deformity of the spine, normal spine 
curvature, and limited extension and flexion.  From this 
point to August 2007, VA treatment records document the 
Veteran's many treatments related to his back, though none 
reflect that the disorder is considered related to service.  

In June 2008, the Veteran was provided a VA examination in 
connection with his present claim.  The examiner extensively 
reviewed the Veteran's service and post service treatment 
records, and conducted a physical examination of the Veteran.  
Subsequently, the examiner diagnosed the Veteran with 
degenerative disk disease, post-laminectomy, post-herniated 
nucleus pulopsa of the lumbar spine.  The examiner then 
opined that the Veteran's "current lumbosacral spine 
condition is not related to his military service."  The 
examiner specifically noted that "it is quite clear that, 
although [the Veteran] injured his back in the service, he 
had no residual from that injury."  In reaching this 
conclusion the examiner cited the Veteran's normal x-rays in 
service and the presence of abnormal x-rays and surgeries 
after a work related injury.  

The Veteran's own opinion that his current lower back 
disorder is related to service is not enough to support his 
claim.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his opinion alone is insufficient to provide the 
necessary nexus between his in service back injury and his 
current back disorder.  Significantly, the first notation of 
any abnormal back MRI or x-ray occurred after the Veteran's 
September 1989 on the job injury.  Additionally, the 
Veteran's current lower back disorder is not the same 
diagnosis provided in service.  Moreover, after considering 
both the Veteran's in service and post service back injuries 
a June 2008 VA opinion specifically attributed the Veteran's 
current lower back disorder to a September 1989 on the job 
injury.  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, there is no question the 
Veteran sustained back injuries in service; however, the only 
medical opinion related to this point is that of the June 
2008 VA examiner, stating the Veteran "had no residual[s] 
from [these] injuries."  Moreover, a November 1989 private 
treatment record and the June 2008 VA examiner specifically 
attribute the Veteran's current lower back disorder to his 
work related injury.  Further, no abnormal MRI or x-rays of 
the Veteran's back appear until after he sustained his 
September 1989 work related injury.  Essentially, the most 
probative pieces of evidence contradict any assertion that 
the Veteran's current lower back disorder is related to his 
military service.  The greater weight of the evidence being 
against the claim for service connection, a basis upon which 
to establish service connection has not been established and 
the appeal is denied.  

ORDER

Service connection for a low back disability is denied.

____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


